NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 14 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JAMES COLE, on behalf of himself and             No. 13-55507
all others similarly situated,
                                                 D.C. No. 5:08-cv-01570-VAP-OP
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

CRST VAN EXPEDITED, INC., an Iowa
Corporation, FKA CRST, Inc.,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                             Submitted April 9, 2015**
                               Pasadena California

Before: SILVERMAN and BEA, Circuit Judges, and QUIST, Senior District
Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Gordon J. Quist, Senior District Judge for the U.S.
District Court for the Western District of Michigan, sitting by designation.
      Plaintiff James Cole appeals the district court’s grant of judgment on the

pleadings, dismissing Cole’s class action claim against Defendant CRST Van

Expedited, Inc. alleging violations of California’s meal and rest break laws, Cal.

Lab. Code §§ 226.7, 512, and Cal. Code Regs. tit. 8, § 11090. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we reverse.

      On appeal, Cole argues that the district court erred in dismissing his meal

and rest break claim on the basis that the Federal Aviation Administration

Authorization Act of 1994 preempts California’s meal and rest break laws. We

review de novo the interpretation and construction of the FAAAA, Tillison v.

Gregoire, 424 F.3d 1093, 1098 (9th Cir. 2005), and a district court’s grant of

judgment on the pleadings, Harris v. County of Orange, 682 F.3d 1126, 1131 (9th

Cir. 2012).

      We recently held in Dilts v. Penske Logistics, LLC, 769 F.3d 637, 647-50

(9th Cir. 2014), that California’s meal and rest break laws are not “related to”

prices, routes or services and therefore are not preempted by the FAAAA. In light

of our holding in Dilts, the district court erred by granting CSRT’s motion for

judgment on the pleadings on the basis of FAAAA preemption. Accordingly, we

reverse and remand for further proceedings consistent with Dilts.

      REVERSED and REMANDED.